                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8    SCOTT JOHNSON,                                       Case No.18-cv-01691-VKD
                                                       Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                v.                                           SETTLEMENT
                                  10

                                  11    H.M. WINCHESTER PROPERTIES, LLC,
                                        et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13
                                               The Court having been informed that the parties have settled this dispute, all previously
                                  14
                                       scheduled deadlines and appearances are VACATED.
                                  15
                                              On or before November 19, 2018, the parties shall file a stipulated dismissal pursuant to
                                  16
                                       Fed. R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without
                                  17
                                       a court order (i) by notice if the defendants have not filed an answer or motion for summary
                                  18
                                       judgment, or (ii) by stipulation signed by all parties who have appeared. Because defendants have
                                  19
                                       filed an answer, plaintiff must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).
                                  20
                                              If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom
                                  21
                                       2, 5th Floor, 280 South First St., San Jose, California on November 27, 2018, 10:00 a.m. and
                                  22
                                       show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).
                                  23
                                       Additionally, the parties shall file a statement in response to this Order to Show Cause no later
                                  24
                                       than November 20, 2018 advising as to (1) the status of the activities of the parties in finalizing
                                  25
                                       settlement; and (2) how much additional time, if any, is requested to finalize the settlement and
                                  26
                                       file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be
                                  27
                                       automatically vacated and the parties need not file a statement in response to this Order.
                                  28
                                   1          IT IS SO ORDERED.

                                   2   Dated: October 3, 2018

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
